Citation Nr: 0732687	
Decision Date: 10/17/07    Archive Date: 10/26/07

DOCKET NO.  05-19 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from March 1978 to November 
1979.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2004 RO decision.  

The veteran originally requested a Board hearing in June 
2005.  This matter was remanded in February 2006 for a 
hearing.  The veteran withdrew his request for a hearing in 
March 2006.  Therefore, a hearing was not conducted and the 
Board will continue with appellate review.  

This matter was also remanded in February 2007 for additional 
development.  


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The veteran was treated for a back injury in service and 
he currently has a back disability, but the medical evidence 
of record does not link the current disability to the in-
service injury.  


CONCLUSION OF LAW

Residuals of a back injury were not incurred in or aggravated 
by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The notice must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini, 18 Vet. App. at 
120-21.  

A VCAA notice must be provided to a claimant before the 
agency of original jurisdiction issues the initial 
unfavorable decision on a claim for VA benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).  In the present 
case, the RO provided the veteran with notice of the VCAA in 
February 2004, prior to the initial decision on the claim in 
November 2004, and again in March 2007.  Therefore, the 
timing requirement for a VCAA notice has been met and to 
decide the appeal would not be prejudicial to the claimant..  

Also, in a service connection claim, as is this case, VA is 
required to include notice that a disability rating and an 
effective date will be assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The 
Board finds that no further notice is needed in this case 
because the Board is denying the claim for service 
connection.  As such, no disability rating or effective date 
will be assigned as a result of this decision.  Therefore, VA 
is not required to provide this notice.  

The Board finds that VA has fulfilled its duty to notify the 
claimant.  In the VCAA correspondence, the RO apprised the 
claimant of the information and evidence necessary to 
substantiate the claim.  The correspondence also advised the 
claimant of what the evidence must show to establish the 
claim.  Additionally, the RO described which information and 
evidence that the claimant was to provide, and which 
information and evidence that VA will attempt to obtain on 
the claimant's behalf.  See Quartuccio, 16 Vet. App. at 187.  

The Board also observes that the VCAA notice advised the 
claimant to inform VA about any additional information or 
evidence that VA should try to obtain on the claimant's 
behalf.  The notice requested that the claimant send the 
evidence in his possession to VA.  Furthermore, the notice 
requested that the claimant provide additional information or 
evidence regarding the records of treatment for the claimed 
disability.  The VA essentially requested any and all 
evidence in the claimant's possession in support of the 
claim.  38 C.F.R. § 3.159 (b)(4) (2007). 

Once the duty to notify is satisfied and claimant is given 
the opportunity to submit information and evidence in support 
of the claim, all due process concerns with regard to this 
matter have been satisfied.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (2006) (harmless error).  

To fulfill its duty to assist, the RO obtained the veteran's 
service medical records, DD Form 214, private medical 
records, and VA medical records.  In addition, a VA 
Compensation and Pension Examination was conducted in May 
2007.  The claimant has not made the RO or the Board aware of 
any other evidence relevant to this appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to this claim.  The Board further finds that 
the RO complied with its February 2006 Remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).  Accordingly, the Board will 
proceed with appellate review.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity.  See 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim. Id.  

To establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

After reviewing the medical evidence of record, the Board 
finds that the veteran has a current disability.  In a May 
2007 VA Compensation and Pension Examination, the veteran was 
diagnosed with degenerative disc disease of the lumbar spine 
with numbness in the anterior thighs.  Therefore, the first 
requirement for service connection has been met.  

Regarding the second requirement, the service medical records 
reveal that the veteran did not report a back disability 
prior to service.  The veteran's spine was clinically 
evaluated as normal during the entrance examination in April 
1974.  Treatment records in November 1978 indicated that the 
veteran was involved in a vehicle accident.  The veteran 
complained of lower middle back pain and was treated for 
muscle spasms on the right and left lower sides.  The 
veteran's vertebrae were within normal limits and there was 
no limitation of motion.  The remaining service medical 
records are negative for further treatment of a back injury.  
In the September 1979 separation examination, the veteran 
reported that he had a lower back injury in 1978.  The 
veteran also reported that he had recurrent back pain.  The 
examiner concluded that there were no current problems and 
his spine was clinically evaluated as normal.  The Board 
finds that there was an incident in service which led the 
veteran to seek treatment for a back injury.  Therefore, the 
issue is whether his current back disability is related to 
the in-service injury.  

The Board finds that the medical evidence of record does not 
establish a nexus between the in-service injury and the 
current disability.  In fact, private medical records reveal 
that the veteran injured his back after service.  In August 
1997, the veteran reported that he fell out of a truck at 
work.  There was also evidence of a fall in March 1999 which 
injured the veteran's arm, back, leg and elbow.  In March 
1999, the veteran reported two falls in the previous 2 month 
period which he said injured his back and caused pain.  In 
April 1999, the veteran reported a 2 year history of back 
problems.  Despite the back injury in service, the private 
medical records show that he also injured his back many years 
after service.  

The service medical records do not show that the veteran's 
current back disability is related to the injury in service.  
Specifically, there was no chronic injury noted at the 
separation examination.  There was a single incident in 
service and one day of treatment for his back injury.  The 
Board finds that a chronic injury or disease was not 
established in service.  

The private medical records also do not indicate a link 
between the in-service injury and the current disability.  
There was almost a 20 year gap in medical treatment between 
service and further treatment for back pain after service.  
For many years after service, the veteran did not seek 
treatment for or reference his back problems which he now 
asserts are related to service and the single day of 
treatment he received for muscle spasms in service.  The 
evidence of record is silent for back pain between 1978 and 
1997.  The evidence of record is devoid of any objective 
medical evidence of a disability until 1997.  Additionally, 
the veteran first filed a claim for service connection in 
February 2004, approximately 25 years after service.  This 
gap in time weighs against his claim because there was no 
continuity of symptoms after discharge from service.  As 
such, any complaints the veteran had in service appear to 
have been acute and transitory and to have resolved without 
residual pathology.  

Additionally, there was no mention of the 1978 injury in the 
private medical records.  There is no indication that the 
veteran reported the in-service injury to the private medical 
physicians, the veteran only reported that his back pain was 
caused by incidents in and after 1997.  The veteran reported 
a two year history of back problems, not a history of back 
problems since the injury in service.  

Furthermore, the May 2007 VA examiner concluded that due to 
the lack of treatment in service for a back injury and the 
lack of treatment for a back injury between service and 1997, 
the veteran did not sustain a chronic injury in service.  The 
examiner opined that it was not as likely as not that the 
current lumbar disability was traceable to the in-service 
injury.  

The Board concludes that the veteran is not entitled to 
service connection because the evidence of record does not 
link his current disability to service.  The service medical 
records, private medical records and the VA opinion weigh 
against the veteran's claim.  The record is devoid of 
evidence linking the in-service incident for which the 
veteran received treatment for muscle spasm on a single 
occasion to his current diagnosis of degenerative disc 
disease.  Therefore, the Board concludes that the veteran's 
back disability was not incurred in or aggravated by service.  

The Board has considered the contentions of the veteran that 
this disability was incurred in service.  The veteran, 
however, has not demonstrated that he has any medical 
expertise to make such an opinion or diagnosis.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The Board notes that 
while the veteran is competent to report symptoms, he does 
not have medical expertise and therefore cannot provide a 
competent opinion regarding diagnosis or causation of his 
disability.  Id. 

Since there is no nexus opinion of record connecting the 
veteran's current disability to service, the Board finds that 
the weight of the evidence is against the veteran's claim for 
service connection.  As the preponderance of the evidence is 
against this claim, and the evidence is not in a state of 
relative equipoise, the benefit-of-the-doubt rule does not 
apply and the veteran's claim for service connection for 
residuals of a back injury must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).



	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for residuals of a back injury is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


